Filed 4/25/13 P. v. Green CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                     F064656

                   v.                                                    (Super. Ct. No. BF139591A)

DARCY DEMONE GREEN,                                                                  OPINION

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Louis P.
Etcheverry, Judge.
         Harry Zimmerman, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-

*        Before Cornell, Acting P.J., Gomes J., and Franson, J.
       Appellant, Darcy Demone Green, pled no contest to assault with a deadly weapon
(Pen. Code, § 245, subd. (a)(1)), admitted a great bodily injury enhancement (Pen. Code,
§ 12022.7), and was sentenced to a seven-year term. Following independent review of
the record pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende), we affirm.
                     PROCEDURAL AND FACTUAL HISTORY
       Green lived with his brother Gregory Deandre. On December 2, 2011, Green was
drinking when he became suicidal and upset over the electricity at the residence being
shut off. After getting into an argument with Deandre, Green stabbed him with a knife in
the neck, chest and arms. Green was subsequently arrested by police officers who arrived
on the scene. Green told the officers he was tired of getting beat up and acted in self-
defense and that he just wanted to “cut him a little.”
       On December 6, 2011, the district attorney filed a complaint charging Green with
attempted murder (count 1/Pen. Code, §§ 664 & 187) and assault with a deadly weapon
(count 2). Each count also alleged a personal use of a weapon enhancement (Pen. Code,
§ 12022, subd. (b)(1)) and a great bodily injury enhancement. Count 1 also alleged that
the attempted murder was willful, deliberate and premeditated (Pen. Code, § 189).
       On December 20, 2011, Green pled no contest to the assault charge and admitted
the great bodily injury enhancement in that count in exchange for the dismissal of the
remaining count and allegations and a stipulated seven-year term.
       On March 16, 2012, Green filed a motion to withdraw his plea alleging that he
was coerced into entering a plea when he overheard the district attorney tell the court that
the victim was “in and out of a coma” and that he did not think the victim “was going to
make it.”
       On March 29, 2012, the court heard and denied Green’s motion to withdraw his
plea. It then sentenced Green in accord with his plea bargain to a seven-year term, the



                                              2
upper term of four years on Green’s assault conviction and a three-year great bodily
injury enhancement.
       Green’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (Wende, supra, 25 Cal.3d 436.) Green has not responded to this court’s
invitation to submit additional briefing.
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3